130 S.E.2d 333 (1963)
259 N.C. 249
STATE of North Carolina
v.
Osbie Norwood DIXON.
No. 292.
Supreme Court of North Carolina.
April 10, 1963.
*334 Charles L. Abernethy, Jr., New Bern, for defendant-appellant.
T. W. Bruton, Atty. Gen., and G. A. Jones, Jr., Asst. Atty. Gen., for the State.
PER CURIAM.
There is no thaumaturgy which can transform into newly discovered evidence defendant's ignorance at the time of his trial that the blood sample, about which he did not inquire, would not have been available if he had demanded it. The seven prerequisites to the granting of a new trial for newly discovered evidence are listed seriatim by Stacy, C. J., in State v. Casey, 201 N.C. 620, 161 S.E. 81. Defendant meets not one of these requirements. Furthermore, a motion for a new trial upon the ground of newly discovered evidence is addressed to the sound discretion of the trial court which is not reviewable in the absence of an abuse. State v. Williams, 244 N.C. 459, 94 S.E.2d 374. Judge Paul's ruling denying defendant's motion both as a matter of right and in his discretion met the requirements of judicial decorum.
Appeal dismissed.